Citation Nr: 0501926	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  01-07 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from March 1944 to July 
1946.

The current appeal to the Board of Veterans' Appeals (Board) 
previously arose from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The RO, in pertinent part, denied entitlement to service 
connection for hearing loss, tinnitus, and vertigo.


In March 2004 the Board determined that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for bilateral hearing loss.  

The Board also remanded to the RO the issues of entitlement 
to service connection for bilateral hearing loss on a de novo 
basis, and service connection for tinnitus and vertigo for 
further development and adjudicative action.

In November 2004 the RO granted entitlement to service 
connection for bilateral hearing loss with assignment of a 10 
percent evaluation, and for tinnitus with assignment of a 10 
percent evaluation, both effective October 11, 2000.  The RO 
affirmed the previous denial of entitlement to service 
connection for vertigo.

The case has been returned to the Board for further appellate 
review.

The Board has advanced the veteran's appeal on the Board's 
docket on the basis of his age.  38 U.S.C.A. § 7101 (West 
2002); 38 C.F.R. § 20.900 (c) (2004).


FINDING OF FACT

The probative and competent medical evidence of record 
establishes that vertigo cannot satisfactorily be dissociated 
from the veteran's service-connected tinnitus.


CONCLUSION OF LAW

Vertigo is proximately due to, the result of, or aggravated 
by service-connected tinnitus.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 3.159, 3.310(a) 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Associated with the claims file is a substantial quantity of 
VA outpatient treatment reports dated during the last several 
years including references to onset of vertigo said by the 
veteran to have started during the 1960's and 1970's.

Service connection has been granted for bilateral 
sensorineural hearing loss, rated as 10 percent disabling; 
and for tinnitus, rated as 10 percent disabling.

VA conducted a medical examination of the veteran in April 
2004.  He reported having worked as part of ground crew in 
serving constantly next to aircraft taking off and landing.  
He reported onset of vertigo in the 1970's.  The vertigo 
lasted for a maximum of two to three minutes.  The vertigo 
was usually associated with worsening of tinnitus as well as 
right ear fullness and pressure feeling.  Tinnitus was 
bilateral.  

The examiner diagnosed bilateral sensorineural hearing loss, 
right worse than left; bilateral tinnitus; and recurrent 
vertigo.  The examiner pertinently opined that the vertigo as 
well as the worsening hearing loss in the right ear were more 
likely than not caused by right Meniere's disease.  The onset 
of Meniere's disease was said to be in the 1970's.  The 
examiner recorded that the medical literature did not 
establish a definite relationship between noise trauma and 
onset of Meniere's disease.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.


The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  





This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for vertigo has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a grant of the benefit sought on appeal by the 
veteran, service connection for vertigo.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


The veteran satisfies the first requirement for prevailing on 
a grant of service connection; that is, he has the claimed 
disorder at issue, vertigo.  He does not satisfy the other 
two requirements for direct service connection as the service 
medical records are devoid of any evidence of vertigo, nor is 
there competent medical evidence relating this disorder to 
service on any basis.  However, the Board finds that with 
resolution of all reasonable doubt existing in this case, the 
record is sufficient upon which to predicate a grant of 
entitlement to service connection on a secondary basis.

In this regard, the Board reiterates the requirements in 
order to prevail on a claim of secondary service connection.  
Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

In the veteran's case at hand, the Board notes that vertigo 
was said to be associated with worsening of tinnitus as well 
as right ear fullness.  The VA examiner acknowledged the 
veteran's longstanding vertigo and whether intentionally or 
not, associated vertigo with tinnitus.  The Board's liberal 
interpretation of the evidentiary record permits the 
conclusion that recurrent vertigo, while a manifestation of 
Meniere's Disease, is prompted, caused, or aggravated by a 
service-connected disability identified as tinnitus.

The Board finds it difficult to dissociate the veteran's 
diagnosed vertigo from at least one of his service-connected 
disabilities.  While the evidentiary record with application 
of the pertinent governing criteria certainly does not permit 
a grant of entitlement to service connection for vertigo on 
the basis of such disorder having been incurred in or 
aggravated by active service, it certainly does permit the 
conclusion that vertigo cannot be dissociated from tinnitus 
for which service connection has been granted.  

Accordingly, with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that the record supports a 
grant of entitlement to service connection for vertigo.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 3.159, 3.310(a) (2004).


ORDER

Entitlement to service connection for vertigo is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


